Motion Denied and Order filed October 22, 2020.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-20-00160-CR
                                ____________

              FRANCISCO BRALLAN ANAVISCA, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 208th District Court
                            Harris County, Texas
                       Trial Court Cause No. 1660617


                                    ORDER

      Appellant is represented by appointed counsel, Steven A. Hershkowitz.
Appellant’s brief was originally due July 8, 2020. We have granted more than 90
days to file appellant’s brief, until September 30, 2020. No brief was filed by the
due date. On September 29, 2020, counsel filed a further motion to extend time to
file appellant’s brief. Counsel did not allege any exceptional circumstances in the
request.
      We deny the motion to extend time and issue the following order.

      We order Steven A. Hershkowitz to file a brief with the clerk of this court on
or before October 30, 2020. If counsel does not timely file appellant’s brief as
ordered, the court may issue an order abating the appeal and directing the trial
court to conduct a hearing to determine the reason for the failure to file the brief
and the consideration of sanctions, appointment of new counsel, or other
appropriate relief.



                                  PER CURIAM




Panel consists of Chief Justice Frost and Justices Wise and Bourliot.




                                         2